Name: Regulation (EC) No 1991/2002 of the European Parliament and of the Council of 8 October 2002 amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  documentation
 Date Published: nan

 Avis juridique important|32002R1991Regulation (EC) No 1991/2002 of the European Parliament and of the Council of 8 October 2002 amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community Official Journal L 308 , 09/11/2002 P. 0001 - 0002Regulation (EC) No 1991/2002 of the European Parliament and of the Councilof 8 October 2002amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the CommunityTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Regulation (EC) No 577/98(4) lays down the basic provisions for a labour force sample survey, designed to provide comparable statistical information on the level and pattern of, and trends in, employment and unemployment in the Member States.(2) An expeditious implementation by all Member States of the continuous labour force sample survey required by Regulation (EC) No 577/98 was considered a priority action in the Action Plan on EMU Statistical Requirements endorsed by the Council on 19 January 2001.(3) Sufficient time has now passed since Regulation (EC) No 577/98 took effect to allow all Member States to make the arrangements and commitments needed fully to implement that Regulation. However not all Member States have made such arrangements and commitments. Therefore, the derogation that allows Member States to limit themselves to an annual survey should be subject to a time limit.(4) The measures necessary for the implementation of Regulation (EC) No 577/98 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(5) Regulation (EC) No 577/98 should therefore be amended accordingly.(6) The Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom(6) has been consulted in accordance with Article 3 of that Decision,HAVE ADOPTED THIS REGULATION:Article 1Council Regulation (EC) No 577/98 is hereby amended as follows:1. in Article 1, the second paragraph shall be replaced by the following: "The survey shall be a continuous survey providing quarterly and annual results; however, during a transitional period not extending beyond 2002, Member States which are unable to implement a continuous survey shall instead carry out an annual survey, to take place in the spring.By way of derogation, the transitional period shall be extended(a) until 2003 for Italy,(b) until 2004 for Germany under the condition that Germany provide quarterly substitute estimates for the main labour force sample survey aggregates as well as annual average estimates for some specified labour force sample survey aggregates."2. Article 8 shall be replaced by the following: "Article 8Procedure1. The Commission shall be assisted by the Statistical Programme Committee instituted by Article 1 of Council Decision No 89/382/EEC, Euratom(7).2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC(8) shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 October 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentT. Pedersen(1) OJ C 270 E, 25.9.2001, p. 23.(2) OJ C 48, 21.2.2002, p. 67.(3) Opinion of the European Parliament of 11 December 2001 (OJ C 177 E, 25.7.2002, p. 30), Council Common Position of 15 April 2002 (OJ C 145 E, 18.6.2002, p. 122) and Decision of the European Parliament of 11 June 2002 (not yet published in the Official Journal).(4) OJ L 77, 14.3.1998, p. 3.(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 181, 28.6.1989, p. 47.(7) OJ L 181, 28.6.1989, p. 47.(8) OJ L 184, 17.7.1999, p. 23.